PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into
by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On September 2, 1997, claimant Mary Katherine (Lee) O'Neal was walking on U.S. Route 52 near Williamson in Mingo County. She planned to enter the downtown area of Williamson by and through the Pike Street underpass.
2. While claimant was walking on U.S. Route 52, she stepped into a large hole and suffered injuries to her right foot.
3. Respondent is responsible for the maintenance of the portion of U.S. Route 52 in or near Williamson, Mingo County, where claimant was injured.
4. Respondent concedes that it had at least constructive notice that the portion of U.S. Route 52 where claimant was injured was in a state of disrepair at the *332time of claimant's injury and that there is a moral obligation on its part to provide some compensation to the claimant for her injuries.
5. As a result of this incident, claimant brought this action to recover damages in the amount of $20,000.00. However, claimant has agreed to settle and relinquish this claim against respondent for the amount of $3,000.00. Respondent agrees that the amount of damages as put forth by claimant is fair and reasonable.
The Court has reviewed the facts of this claim as stated in the stipulation, and adopts the statements of facts as its own. The Court finds that respondent was negligent in its maintenance of a portion of U.S. Route 52 in or near Williamson on the date of claimant’s incident; that the negligence of respondent was the proximate cause of the injuries suffered by claimant; and that the amount of the damages agreed to by the parties is fair and reasonable.
Accordingly, the Court is of the opinion to and does make an award to the claimant in the amount of $3,000.00.
Award of $3,000.00.